RECOMMENDED FOR FULL-TEXT PUBLICATION
            Pursuant to Sixth Circuit Rule 206             2    Arrow v. Federal Reserve                    No. 03-5270
    ELECTRONIC CITATION: 2004 FED App. 0048P (6th Cir.)         Bank of St. Louis
                File Name: 04a0048p.06
                                                                               _________________
UNITED STATES COURT OF APPEALS                                                     OPINION
                                                                               _________________
              FOR THE SIXTH CIRCUIT
                _________________                            BOYCE F. MARTIN, JR., Circuit Judge. Mary Arrow
                                                           appeals from the order of the district court granting the
 MARY ARROW,                       X                       Federal Reserve Bank of St. Louis’s motion to dismiss her
         Plaintiff-Appellant,       -                      complaint for failure to state a claim pursuant to Federal Rule
                                    -                      of Civil Procedure 12(b)(6). The parties have agreed to waive
                                    -  No. 03-5270         oral argument, and upon examination, this panel unanimously
             v.                     -                      agrees that oral argument is not needed. FED . R. APP . P.
                                     >                     34(a).
                                    ,
FEDERAL RESERVE BANK OF             -
ST . LOUIS,                                                  On October 1, 2002, Arrow filed a complaint in the
                                    -
            Defendant-Appellee. -                          Jefferson Circuit Court in Louisville, Kentucky, against her
                                                           employer, the Louisville Branch of the Federal Reserve Bank
                                    -
                                                           of St. Louis. The complaint alleged that the Bank had
                                   N
                                                           engaged in gender and disability discrimination and that it
        Appeal from the United States District Court       had retaliated against Arrow for filing a disability benefits
     for the Western District of Kentucky at Louisville.   claim in violation of Kentucky law. For her injuries, Arrow
No. 02-00662—John G. Heyburn, II, Chief District Judge.    sought monetary damages, declaratory judgment and
                                                           injunctive relief. The Bank removed the case to the district
             Submitted: December 4, 2003                   court pursuant to 28 U.S.C. § 1331 and section 25B of the
                                                           Federal Reserve Act of 1913, 12 U.S.C. § 632. Upon
         Decided and Filed: February 13, 2004              removal, the Bank filed a motion to dismiss the complaint for
                                                           failure to state a claim upon which relief could be granted.
  Before: KENNEDY, MARTIN, and MOORE, Circuit              The district court granted the Bank’s motion. This timely
                    Judges.                                appeal followed.
                  _________________                          This court reviews de novo a district court’s dismissal of a
                                                           complaint pursuant to Federal Rule of Civil Procedure
                       COUNSEL                             12(b)(6). Bloch v. Ribar, 156 F.3d 673, 677 (6th Cir. 1998);
                                                           Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir.
ON BRIEF: Scott C. Wilhoit, CLARK & WARD,                  1996). In order to survive a motion to dismiss, the plaintiff’s
Louisville, Kentucky, for Appellant. Thomas C. Fenton,     complaint must allege facts, which if proved, would entitle
MORGAN & POTTINGER, Louisville, Kentucky, for              the claimant to relief. Conley v. Gibson, 355 U.S. 41, 45-46
Appellee.                                                  (1957); Scheid v. Fanny Farmer Candy Shops, Inc., 859 F.2d

                            1
No. 03-5270                   Arrow v. Federal Reserve          3   4      Arrow v. Federal Reserve                    No. 03-5270
                                      Bank of St. Louis                    Bank of St. Louis

434, 436 (6th Cir. 1988). The reviewing court must construe         Federal Reserve Bank, her rights under Kentucky state law
the complaint in a light most favorable to the plaintiff, accept    were preempted by federal law.
all of the factual allegations as true and determine whether the
plaintiff can prove no set of facts in support of his claims that      Additionally, our decision today is supported by our
would entitle him to relief. Sistrunk, 99 F.3d at 197.              decision in Wiskotoni v. Michigan National Bank-West, 716
                                                                    F.2d 378, 387 (6th Cir. 1983), where we noted our inclination
  Upon review, we conclude that the district court properly         to find that the virtually identical language of the National
dismissed Arrow’s complaint because the Federal Reserve             Bank Act of 1864, 12 U.S.C. § 24, preempted state
Act preempts her state law claims. Federal Reserve Banks            employment rights. In doing so, this Court observed: “As the
were created pursuant to Section 4 of the Federal Reserve           Bank noted, § 24 (Fifth) has consistently been construed by
Act, 12 U.S.C. § 341. The Act grants the power:                     both federal and state courts as preempting state law
                                                                    governing employment relations between a national bank and
  To appoint by its board of directors a president, vice            its officers and depriving a national bank of the power to
  presidents, and such officers and employees as are not            employ its officers other than at pleasure.” Id. See also
  otherwise provided for in this chapter, to define their           Andrews v. Fed. Home Loan Bank of Atlanta, 998 F.2d 214,
  duties, require bonds for them and fix the penalty thereof,       220 (4th Cir. 1993) (noting that the similar “at pleasure”
  and to dismiss at pleasure such officers or employees.            language contained in the Federal Home Loan Bank Act, 12
                                                                    U.S.C. § 1432(a), indicated that “Congress intended for
12 U.S.C. § 341, Fifth (emphasis added). We conclude that           federal law to define the discretion which the Bank may
this language applies to preempt state employment rights.           exercise in the discharge of employees”); Bollow v. Fed.
                                                                    Reserve Bank of San Francisco, 650 F.2d 1093, 1098 (9th
  Our conclusion is controlled by our decision in Ana Leon          Cir. 1981) (“Assuming that Bollow would indeed have been
T. v. Federal Reserve Bank of Chicago, 823 F.2d 928 (6th            entitled to certain process rights under California law, such
Cir. 1987). In Leon, a Columbian employee of the Federal            law when applied to reserve bank employees conflicts with
Reserve Bank of Chicago brought a lawsuit alleging                  [the federal statute]. In such circumstances, the federal statute
violations of Title VII and Michigan’s Elliott-Larsen Act. Id.      must control.”).
Leon alleged that her dismissal was discriminatory on the
basis of national origin. Id. With respect to Leon’s claim            Thus, we conclude that the district court properly dismissed
under the Elliott-Larsen Act, this Court held that the “at          Arrow’s complaint pursuant to Federal Rule of Civil
pleasure” clause in the Federal Reserve Act preempted               Procedure 12(b)(6) because her state employment law claims
employment rights created by state law. Id. at 931. There           are preempted and as such she cannot prove any set of facts
being no principled basis on which to distinguish Leon, we          that would entitle her to legal relief.
are obliged to follow its holding. See Sixth Circuit Rule
206(c) ( “Reported panel opinions are binding on subsequent             Accordingly, we AFFIRM the district court’s judgment.
panels. Thus, no subsequent panel overrules a published
opinion of a previous panel. Court en banc consideration is
required to overrule a published opinion of the court.”). Thus,
we hold that inasmuch as Arrow was an employee of a